TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00361-CR



                                   Eric James Dixon, Appellant

                                                   v.

                                    The State of Texas, Appellee



       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 57328, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Eric James Dixon seeks to appeal a judgment of conviction for attempted deadly

conduct. The trial court has certified that this is a plea bargain case and Dixon has no right of appeal,

and also that Dixon waived the right of appeal. See Tex. R. App. P. 25.2(a)(2); Blanco v. State, 18
S.W.3d 218, 220 (Tex. Crim. App. 2000); see also Monreal v. State, 99 S.W.3d 615, 622 (Tex.

Crim. App. 2003). The appeal is dismissed. See Tex. R. App. P. 25.2(d).




                                                __________________________________________

                                                David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: August 9, 2006

Do Not Publish